TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 24, 2019



                                      NO. 03-19-00371-CV


                                 J. D. D. and G. M., Appellants

                                                  v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. Because appellants are indigent and unable

to pay costs, no adjudication of costs is made.